United States Court of Appeals
                     For the First Circuit



Nos. 11-2339, 13-1169

 EVELYN RAMÍREZ-LLUVERAS; JENITZA CÁCERES, represented by
   Evelyn Ramírez-Lluveras; M.C., represented by Evelyn
         Ramírez-Lluveras; M.A.C., represented by
                  Evelyn Ramírez-Lluveras,

           Plaintiffs, Appellees/Cross-Appellants,

                               v.

         EDWIN RIVERA-MERCED; PEDRO TOLEDO-DÁVILA;
 LIEUTENANT VÍCTOR CRUZ-SÁNCHEZ; SERGEANT RAFAEL FIGUEROA-
              SOLÍS; SERGEANT JUAN COLÓN-BÁEZ,

           Defendants, Appellants/Cross-Appellees,

  JAVIER PAGÁN-CRUZ; CARLOS SUSTACHE-SUSTACHE; ZULMA DÍAZ;
 MIGUEL VÁZQUEZ-SAN ANTONIO; JOHN DOES A-Z, Rep. Employees,
    Contractors, or Agents of the P.R. Police Department,

                          Defendants.



                          ERRATA SHEET

     The opinion of this Court issued on July 14, 2014 is amended
as follows:

     On page 21, line 19, "held" is replaced with "[held]".

     On page 44, line 15: "Eight" is replaced with "Eighth".

     On page 45, line 17: "Pagán's" is replaced with
"Cáceres's".